DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 03/23/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1 and 25 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a system, comprising: at least a first hand imager, the first hand imager comprising a structure having at least one wall that at least partially encloses an interior of the structure, the at least one wall having an opening sized to removably receive a human hand therethrough when inserted into the interior of the structure from an exterior of the structure, at least one image sensor with a field-of-view that is oriented to encompass at least a portion of the human hand when the human hand is inserted into the interior of the structure, the at least one image sensor operable to capture one or more images of at least the portion of the human hand while the human hand is inserted into the interior of the structure; at least one processor, the at least one processor communicatively coupled to the at least one image sensor; and at least one non-transitory processor-readable storage medium communicatively coupled to the at least one processor and which stores processor-executable instructions.

None of the references, either singularly or in combination, teach or fairly suggest a method of operating at least a first hand imager, the first hand imager comprising a structure having at least one wall that at least partially encloses an interior of the structure, the at least one wall having an opening sized to removably receive a human hand therethrough when inserted into the interior of the structure from an exterior of the structure, at least one image sensor with a field-of-view that is oriented to encompass at least a portion of the human hand when the human hand is inserted into the interior of the structure, the at least one image sensor operable to capture one or more images of at least the portion of the human hand while the human hand is inserted into the interior of the structure, at least one processor, the at least one processor communicatively coupled to the at least one image sensor; and at least one non-transitory processor-readable storage medium communicatively coupled to the at least one processor and which stores processor-executable instructions, the method comprising: receiving a human hand in the interior of the structure; illuminating the human hand while the human hand is in the interior of the structure; capturing one or more images of at least a portion of the human hand while the human hand is in the interior of the structure; extracting a number of features from the captured images; and generating a digital fingerprint from the extracted features, the digital fingerprint which uniquely identifies a human.

U.S. Patent Application Publication 2006/0165261 A1 to Pira discloses a biometric hand scanning system 100, with a hand support 102. The hand scanning system 100 includes a housing 104 with a front side 106 and a rear side 108 (FIG. 4). The housing 102 is configured to be supported on a wall with the rear side 108 against the wall, and the front side 106 away from the wall. The front side 106 includes a front opening 110 (FIGS. 1-4) through which a human hand is extended, so that the hand can be supported on the hand support 102. When a hand is supported on the hand support, the backside of the palm of the hand is facing the scanning component of the scanning system. When the backside of the palm of the hand is scanned, e.g. through use of a digital camera inside the scanner housing 104, an image of the vein pattern on the backside of the palm of the hand is obtained.

U.S. Patent Application Publication 2018/0039818 A1 to Kim et al. discloses a fake fingerprint identifying apparatus 1000 that includes a housing 1100, a prism 1200, a first light source unit 1300, a second light source unit 1400, a sensor unit 1500, and a control unit 1600. The sensor unit 1500 acquires an image through the fingerprint contact surface 1210 of the prism 1200 in response to a control signal of the control unit 1600, and provides a digital image signal to the control unit 1600. The housing 1100 includes a touch area 100, which is defined in the insertion space 1110 to allow a fingerprint surface of the finger 1 to be touched on the fingerprint contact surface 1210 of the prism 1200. Also, the housing 1100 further includes a light irradiating unit 200 that fixedly supports the second light source unit 1400 such that the center of light irradiated from the second light source unit 1400 in the internal space 1120 forms a predetermined angle with the fingerprint contact surface 1210 of the prism 1200.

U.S. Patent 6,937,748 B1 to Schneider et al. disclose a fingerprint scanner. In the enrollment process, the user places their left or right hand 12 down onto the surface 10 of the fingerprint scanner and ensures proper finger placement against the guide post 14 or 16 and stop post 18 or 20 as indicated by feedback sensors. The system scans a large portion of the finger on the scanner platen 26 and determines the location of the tip of the finger. The large portion of the finger must only be scanned during the time of enrollment in order to ensure that the tip of the finger is located and the complete fingerprint image is captured. This increased scan time during the enrollment process is not needed during the verification process and would therefore be accepted by the users of the system. The system records the fingerprint image or template, the location of the tip of the finger.

However, none of the above teach or fairly suggest the hand imager and associated with the method of operating as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622